DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-19 and 22-27 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not suggest nor fairly disclose a hollow reactive electrochemical membrane disposed on the reactor base, wherein the cathode comprises a reactor shell disposed outside the hollow electrochemical membrane, and a tubal member disposed inside the hollow reactive electrochemical membrane, wherein the solution is passed through the tubal member into a hollow space between an outside wall of the tubal member of the cathode and an inside wall of the reactive electrochemical membrane; and wherein the passing a flow of a solution comprising water and chloride through the flow- through reactor is followed by permeating the solution through the pores of the reactive electrochemical membrane into a hollow space between an outside wall of the reactive electrochemical membrane and an inside wall of the reactor shell generates chlorine, ozone, free electrons, hydroxyl radicals or a combination thereof to produce purified water, prior to withdrawing the purified water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774